Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received October 16th, 2020. Claims 1, 13, 21 have been amended.  Claim 14 has been canceled. Claims 1-13 and 15-21 have been entered and are presented for examination.
Applicant’s arguments, filed July 14th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicants amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuck (US 2005/0152366) in view of Tidwell et al. (US 2012/0124161) in view of Burns et al. (US 6,757,298) in view of Stabile et al. (US 2014/0351396).
Regarding claims 1, 13, Heuck discloses a telecommunication system comprising a first computing device the first computing device in communication with the satellite (see Figure 1 and  paragraphs 0004, 0019 [Head-End Facility 102 and Head-End Switch 128; digital TV can be sent via a satellite network]) and is programmed to generate a virtual local area network (VLAN) packet with a VLAN tag (paragraphs 0019, 0025, 0037 [IP Packet; assigned VLAN tag at the 102/108]) and transmit the VLAN packet to the to the second computing device via the satellite (see Figure 1 and paragraph 0004 [Network 104; delivering digital TV over a satellite network); wherein the second computing device is in communication with the satellite (see Figure 1 and paragraph 0004 [Network 104, Local Hub 106; delivering digital TV over a satellite network) and is programmed to receive the VLAN packet, determine VLAN tag information from the VLAN tag, and forward at least the original packet to a third computing device while preserving VLAN tag information associated with the VLAN tag (paragraph 0037 [local hub 106 parses associated stream 114 based on the VLAN tag assigned to channel streams 112. Local hub 106 then determines which channel or program was selected by subscriber facility 108]), so (intended use; See Figure 1, Subscriber Facility receives the VLAN channel stream).
Heuck suggests the digital TV service delivered over a satellite network (see Abstract and paragraph 0004), but does not explicitly disclose wherein the first computing device is one of a satellite terminal or a satellite gateway, wherein the second computing device is the other of the satellite terminal or the satellite gateway.
However, Tidwell et al. discloses a network 101 between the headend and the local service node (see Figure 2b).  Tidwell et al. further discloses the term network can refer to a satellite network (paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the headend as a satellite terminal and the local service node as a satellite gateway since the headend and the local service nodes are connected via a network and the network can be a satellite network.  The motivation for this is to send data to the CPEs via a satellite network.
The references as combined above do not explicitly disclose preserving the VLAN tag information by removing a VLAN header from the VLAN packet, processing the VLAN packet after removing the VLAN header, and appending the VLAN header to the VLAN packet before transmitting the VLAN packet out of the satellite network.
However, Burns et al. discloses incoming packets have their VTAP headers striped when inbound and a VTAP header attached when the packet is determined to be forwarded to another switch (column 8, lines 50-column 9, line 3) wherein the VTAP header is comprised of the destination VLAN ID (column 9, lines 45-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that a VLAN ID could be parsed for incoming packet and attached when leaving the local hub.  The motivation for this is to send an intact packet to the receiver.

However, Stabile et al. discloses replacing VLAN tags when sending data to different switches. (see Figure 7 and paragraph 0075).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement replacing VLAN tags when the stream is going to a different network switch.  The motivation for this is to proper route the data.
Regarding claim 6, Heuck further discloses wherein the second computing device is programmed to implement a VLAN-based rate control (paragraph 0033 [more/less bandwidth required; VLAN tag]).
	Regarding claims 7, 17, Heuck further discloses wherein implementing a VLAN- based rate control includes determine a processing rate associated with the VLAN tag and processing the VLAN packet according to the processing rate associated with the VLAN tag (paragraph 0033 [more/less bandwidth required; VLAN tag]).
	Regarding claim 8, Heuck further discloses wherein the second computing device is programmed to share a cache between multiple VLANs (see Figure 1 [local hub 106 has a memory associated with VLAN]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuck (US 2005/0152366) in view of Tidwell et al. (US 2012/0124161) in view of Burns et al. (US 6,757,298) in view of Stabile et al. (US 2014/0351396) as applied to claim 1 above, and further in view of Wong (US 6,901,072).

However, Wong discloses when processing a header VLAN tags are removed and stored for future use on transmission (column 15, lines 60-62).
Wong shows it is a known feature in the art to remove and save a VLAN tag for future use wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Wong into the system of the references as combined above. The method of Wong can be implemented by enabling the local hub to parse and save the VLAN tag for future use when transmitting information back to the headend facility.

Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuck (US 2005/0152366) in view of Tidwell et al. (US 2012/0124161) in view of Burns et al. (US 6,757,298) in view of Stabile et al. (US 2014/0351396) as applied to claims 1, 13 above, and further in view of Curran-Gray et al. (US 2006/0256720).
Regarding claims 3, 15 the references as combined above disclose all the recited subject matter in claims 1, 13, but do not explicitly disclose wherein at least one of the first computing device and the second computing device are programmed to prioritize network traffic according to the VLAN tag.
However, Curran-Gray et al. discloses the VLAN priority and VLAN ID are part of the VLAN tag wherein the VLAN priority of the VLAN tag classifies traffic and indicates class of service (paragraph 0040).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method as disclosed by Curran-Gray et al. into the system as combined above.  The method can be implemented by enabling the head-end facility and the local hub to use a portion of the VLAN tag to assign and determine the classification of the transmission. 

Claims 4-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuck (US 2005/0152366) in view of Tidwell et al. (US 2012/0124161) in view of Burns et al. (US 6,757,298) in view of Stabile et al. (US 2014/0351396) as applied to claims 1, 13 above, and further in view of Dobbins et al. (US 2008/0307081).
Regarding claims 4, 16, the references as combined above disclose all the recited subject matter in claims 1, 13, but do not explicitly disclose wherein the VLAN tag is an original VLAN tag and wherein the second computing device is programmed to remap the original VLAN tag to a new VLAN tag.
However, Dobbins et al. discloses remapping a VLAN tag in accordance with a policy (paragraph 0037).
Dobbins et al. shows it is a known feature in the art to remap a VLAN tag in accordance with a policy wherein such a feature would only require ordinary skill of one in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Dobbins et al. into the system of the references as combined above.  The method can be implemented by enabling the head-end facility or local hub to remap the VLAN tag according to a policy when the packet is to traverse another network (see Figure 2a).
	Regarding claim 5, the references as combined above further suggests wherein remapping the original VLAN tag to a new VLAN tag includes determining the new VLAN tag for the original packet (paragraph 0037 [in order to be remapped a mapping between the old and new VLAN tags must be known]).
	
Claims 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuck (US 2005/0152366) in view of Tidwell et al. (US 2012/0124161) in view of Burns et al. (US 6,757,298) in view of Stabile et al. (US 2014/0351396) as applied to claims 8, 13 above, and further in view of Kuparinen et al. (US 2015/0074221).
Regarding claims 9, 18, the references as combined above disclose all the recited subject matter in claims 8, 13, but do not explicitly disclose wherein the VLAN tag include a first VLAN tag and wherein sharing the cache between multiple VLANs includes receiving a DNS query associated with a first VLAN tag, storing a result of the DNS query associated with the first VLAN tag in the cache, and making the result available from the cache in response to a DNS query associated with a second VLAN tag.
However, Kuparinen et al. discloses a DNS server with multiple virtual DNS instances wherein the DNS server includes a cache that is shared between the multiple virtual DNS instances making it possible for a virtual DNS server instance to make use of DNS query results obtained by other virtual DNS server instances (see Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Kuparinen et al. into the system of the references as combined above.  The method can be implemented by enabling a cache shared between the VLANs wherein DNS responses to requests can be used by other VLANs.
Regarding claims 10, 19, the references as combined above disclose all the recited subject matter in claims 8, 13, but do not explicitly disclose wherein the VLAN tag include a first VLAN tag and wherein sharing the cache between multiple VLANs includes receiving a request for web content 
However, Kuparinen et al. discloses a DNS server with multiple virtual DNS instances wherein the DNS server includes a cache that is shared between the multiple virtual DNS instances making it possible for a virtual DNS server instance to make use of DNS query results obtained by other virtual DNS server instances (see Abstract).
It would have been obvious to one of ordinary skill to recognize a shared cache for quicker access could be implemented for any type of information that is shared among groups of VLANs.

Claims 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuck (US 2005/0152366) in view of Tidwell et al. (US 2012/0124161) in view of Burns et al. (US 6,757,298) in view of Stabile et al. (US 2014/0351396) in view of Yu (2016/0127122) as applied to claims 1, 13 above, and further in view of Cherian et al. (US 2014/0359148).
Regarding claims 11, 20, the references as combined above disclose all the recited subject matter in claims 1, 13, but do not explicitly disclose wherein the second computing device is programmed to provide virtual network operator VLAN provisioning.
However, Cherian et al. discloses each VLAN may be operated by different network service providers (paragraph 0100) and the access point provisions the access to and from each VLAN (see Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Cherian et al. into the system of the references as combined above.  The method can be implemented by enabling each stream to come from a different provider.  The motivation for this is to receive content from more than one provider that provides different services.
(see Figure 5 [bidirectional communication with each VLAN, Cherian et al.]).

Response to Arguments
Applicant’s arguments, filed July 14th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicants amendment.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465